Citation Nr: 1753269	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  09-11 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for the cost of private medical treatment provided at St. Francis Hospital from January 19, 2008 to January 22, 2008.


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 



INTRODUCTION

The Veteran had active service from December 1960 to January 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the South Central Veterans Affairs (VA) Health Care Network. The decision granted entitlement to payment or reimbursement for the cost of private medical care provided from January 16, 2008 to January 19, 2008, but denied payment or reimbursement for the period of private medical care from January 19, 2008 to January 22, 2008. The appellant appealed the decision to the Board.


FINDINGS OF FACT

1. The Veteran received non-VA treatment from St. Francis Hospital from January 16, 2008 to January 22, 2008.

2. By April 2008 decision, VA granted entitlement to payment or reimbursement for the cost of private medical care provided from January 16, 2008 to January 19, 2008, but denied payment or reimbursement for the cost of private medical care provided from January 19, 2008 to January 22, 2008.

3. There is documentation of January 18, 2008 communications between VA and St. Francis Hospital indicating the Veteran could be admitted to VA inpatient rehabilitation on January 22, 2008.

4. The Veteran was transferred from St. Francis Hospital to VA inpatient rehabilitation on January 22, 2008.


CONCLUSION OF LAW

The criteria for payment or reimbursement of non-VA medical care at St. Francis Hospital from January 19, 2008 to January 22, 2008 are met. 38 U.S.C. §§ 1725, 5107 (2012); 38 C.F.R. §§ 17.55, 17.1002 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks payment or reimbursement for emergency services rendered in a non-VA facility from January 19, 2008 through January 22, 2008.

The Veteran was admitted to St. Francis Hospital (SFH) trauma emergency center with left side weakness on January 16, 2008, and received inpatient treatment from SFH from January 16, 2008 to January 22, 2008. His discharge diagnosis was cerebrovascular accident (CVA) with left hemiparesis, hypertension, renal insuffiency, and dyslipidemia. He was discharged and transferred to VA inpatient rehabilitation on January 22, 2008.

In February 2008, SFH filed a claim with VA for payment or reimbursement for the cost of the private medical care provided the Veteran from January 16, 2008 to January 22, 2008. In April 2008, VA granted entitlement to payment or reimbursement for the cost of private medical care provided from January 16, 2008 to January 19, 2008, but denied payment or reimbursement for the cost of private medical care provided from January 19, 2008 to January 22, 2008.

SFH appealed the April 2008 decision, contending they contacted Muskogee VA Medical Center (VAMC) on January 18, 2008 to authorize inpatient rehabilitation and were notified by Muskogee VAMC that the patient could be admitted on January 22, 2008. See November 2008 notice of disagreement (NOD) letter and February 2009 VA Form 9. VA continued to deny the claim for the period from January 19, 2008 to January 22, 2008, stating that there was no verification of this dialog in notes either from St. Francis or VA, and contended that the patient was stable for transfer on January 19, 2008. See November 2008 clinical review and November 2012 physician review.

VA has already determined the Veteran met the substantive and administrative criteria for payment or reimbursement of nonservice-connected medical care listed under 38 C.F.R. § 17.1002(a)-(h) from January 16, 2008 to January 19, 2008. The issue before the Board is whether the private medical care provided from January 19, 2008 to January 22, 2008 should be considered a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility, or such facility was not capable of accepting such transfer, during the period from January 19, 2008 to January 22, 2008. 38 U.S.C. § 1725(f)(1)(C). 

The Board finds the preponderance of the evidence supports a finding that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility prior to January 22, 2008. A January 18, 2008 SFH clinical care management case note shows a social worker faxed a referral, chart, and therapy notes to Muskogee VAMC, and informed them the patient may be ready for discharge as soon as January 20. Later that day, a SFH case note shows that Muskogee VAMC left a message stating the patient met the criteria for admission and could be admitted on January 22, 2008. The Veteran was subsequently discharged to VA inpatient rehabilitation in Muskogee on January 22, 2008. 

The Board gives the SFH clinical care management case notes great probative weight as the notes are dated, time-stamped and consistent with treatment records during this period. The Board gives the November 2008 and August 2012 physician claim reviews low probative weight. The November 2008 opinion stated there was no verification of the reported dialog in either notes from SFH or the VA medical record of the patient, which is not factual, as noted above. Rather, SFH case notes clearly document that Muskogee VAMC informed SFH on January 18, 2008, that they could not admit the Veteran for inpatient care until January 22, 2008. Further, the August 2012 physician opined that the patient was stable for transfer to VA by January 19, 2008, but provided no rationale for this opinion, nor discussed the case note indicating that VA inpatient rehabilitation could accept the patient on January 22, 2008. Additionally, the Board finds that because the Veteran was being released from inpatient care into inpatient rehabilitation, it would be unreasonable for SFH to discharge the Veteran until there was a bed available at the VA inpatient rehabilitation facility. 

Accordingly, the Board concludes that the appellant meets the criteria for payment or reimbursement for the cost of private medical treatment provided from January 19, 2008 to January 22, 2008. The benefit sought on appeal is granted.


ORDER

Entitlement to payment or reimbursement for the cost of private medical treatment provided from January 19, 2008 to January 22, 2008, is granted.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


